               Case 2:20-cv-01663-RSM Document 3 Filed 12/04/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOHN ROBERT DEMOS,

 9                               Petitioner,                CASE NO. 2:20-cv-01663-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   STATE OF WASHINGTON, et al.,

12                               Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The Clerk shall administratively CLOSE and dismiss this matter and STRIKE

18   any pending motions as moot, see Demos v. Stanley, MC97-0031-JLW (W.D. Wash., March 13,

19   1997). Issuance of a certificate of appealabilty is denied.

20          (3)     The Clerk shall provide a copy of this Order to petitioner.

21

22

23




     ORDER OF DISMISSAL - 1
             Case 2:20-cv-01663-RSM Document 3 Filed 12/04/20 Page 2 of 2




 1         Dated this 4th day of December, 2020.

 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
